Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 22 August 2022 for application number 16/533,883. 
Claims 1 – 12 and 19 – 24 are canceled.
Claim 13 is currently amended.
Claims 13 – 18 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 22 August 2022 is sufficient to overcome the rejection of claims 1 – 24 based upon the currently amended claims and arguments.

Response to Arguments
Applicant’s arguments, filed 22 August 2022, with respect to the rejection(s) of claim(s) 1 – 24 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen, US Pub, No. 2015/0039933 A1.
Chen, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Croxford [hereafter as Croxford], US Pub. No. 2020/0073581 A1 and further in view of Chen [hereafter as Chen], US Pub, No. 2015/0039933 A1.

As per claim 13, Lee discloses a storage device [“The non-volatile memory device 120, ….”] [para. 0032] comprising: 
a first controller configured to communicate with an external device through a host interface [non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus] [“(e.g., the computing device 110 may be a virtual machine operating within a host),”] [para. 0031] [“The non-volatile memory device 120, in various embodiments, may be disposed in one or more different locations relative to the computing device 110. In one embodiment, the non-volatile memory device 120 comprises one or more non-volatile memory elements 123, such as semiconductor chips or packages or other integrated circuit devices disposed on one or more printed circuit boards, storage housings, and/or other mechanical and/or electrical support structures. For example, the non-volatile memory device 120 may comprise one or more direct inline memory module (DIMM) cards, one or more expansion cards and/or daughter cards, a solid-state-drive (SSD) or other hard drive device, and/or may have another memory and/or storage form factor. The non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus (e.g., an external hard drive), or the like.”] [para. 0032] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a first memory device including a plurality of first memory cells, and configured to communicate with the first controller through a first channel of a first memory interface [non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices] [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035]; 
a second memory device including a plurality of second memory cells having a same type as the plurality of first memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006]; and
a controller [non-volatile memory media controller] communicates with the second memory device [non-volatile memory media 122] through a second memory interface [bus 127] [one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122] [“The non-volatile memory media controller 126 may be communicatively coupled to the non-volatile memory media 122 by way of a bus 127. The bus 127 may comprise an I/O bus for communicating data to/from the non-volatile memory elements 123.”] [para. 0053] [“A device driver may be communicatively coupled to one or more non-volatile memory devices 120. The one or more non-volatile memory devices 120 may include different types of non-volatile memory devices including, but not limited to: solid-state storage devices, semiconductor storage devices, SAN storage resources, or the like. The one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122. A device driver may provide access to the one or more non-volatile memory devices 120 via a traditional block I/O interface 131. Additionally, a device driver may provide access to enhanced functionality through the SCM interface 132. The metadata 135 may be used to manage and/or track data operations performed through any of the Block I/O interface 131, SCM interface 132, cache interface 133, or other, related interfaces.”] [para. 0044] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035].
However, Lee does not explicitly disclose a first memory device configured to directly communicate with the first controller through a first channel;
a second controller configured to directly communicate with the first controller through a second channel of the first memory interface, wherein the second controller directly communicates with the second memory device, wherein
the first controller communicates first data to the second controller with a program command and the second controller executes a weighting operation on the first data without programming the first data into the second memory device.
Krause teaches a second controller [a distinct media controller 110 associated with each of the memory modules 104] configured to communicate with the first controller [controller 112] through a second channel of the first memory interface [Fig. 1, Examiner is mapping Krause’s memory controller 112 (first controller) interface with two channels where the second channel communicates with the memory controller 112 (first controller)], wherein the second controller [distinct media controller 110] communicates with the second memory device [Each memory module 104 includes one or multiple memories 108] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020], wherein
the first controller [controller 112] communicates data to the second controller [a distinct media controller 110 associated with each of the memory modules 104] with a program command and the second controller executes a operation on the data into the second memory device [transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request… media controller 110 can perform other media-specific operations with respect to the memory 108, such as a data integrity operation (e.g. error detection and correction), a data availability operation (e.g. failover in case of memory error), and so forth] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020] [“In addition, the media controller 110 can perform other media-specific operations with respect to the memory 108, such as a data integrity operation (e.g. error detection and correction), a data availability operation (e.g. failover in case of memory error), and so forth. The media controller 110 can also perform power management (e.g. reduce power setting of the memory 108 when not in use), statistics gathering (to gather performance statistics of the memory during operation), and so forth.”] [para. 0022].
Lee and Krause are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Krause in order to modify Lee for “a second controller configured to communicate with the first controller through a second channel of the first memory interface, wherein the second controller communicates with the second memory device, wherein” as taught by Krause. One of ordinary skill in the art would be motivated to combine Lee with Krause before the effective filing date of the claimed invention to improve a system by providing for the ability where “a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth.” [Krause, para. 0007].
However, Lee and Krause do not explicitly disclose a first memory device configured to directly communicate with the first controller through a first channel;
a second controller configured to directly communicate with the first controller through a second channel, wherein the second controller directly communicates with the second memory device, wherein
the first data executes a weighting operation on the first data without programming the first data.
Croxford teaches wherein the first data executes a weighting operation on the first data without programming the first data [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] [“Alternatively, the data array may comprise a data array that sets parameters for neural network processing (e.g. an array of weights or other layer data, which may be generated, e.g., during neural network training).”] [para. 0081] [“Neural networks can be used for processes such as machine learning,…”] [para. 0002].
Lee, Krause, and Croxford are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Krause with Croxford in order to modify Lee and Krause “wherein the first data executes a weighting operation on the first data without programming the first data” as taught by Croxford.  One of ordinary skill in the art would be motivated to combine Lee and Krause with Croxford before the effective filing date of the claimed invention to improve a system by providing where “weights will have been selected to extract or identify certain features within the input data set...” [Croxford, para. 0158].
However, Lee, Krause, and Croxford do not explicitly disclose a first memory device configured to directly communicate with the first controller through a first channel;
a second controller configured to directly communicate with the first controller through a second channel of the first memory interface, wherein the second controller directly communicates with the second memory device.
Chen teaches a first memory device [first memory unit 40] configured to directly communicate with the first controller [first controller 31] through a first channel [first memory unit 40 is accessible through a first I/O channel 41] [“…the first memory unit 40 is readable and writable to the first controller 31…”] [para. 0035] [“The storage device 30 also includes a first memory unit 40 and a second memory unit 50, which preferably are non-volatile flash memories. It should be noted that the first memory unit 40 and the second memory unit 50 may be either physically separated entities or logically separated units. Each of the first memory unit 40 and the second memory unit 50 is an independent memory with dedicated I/O channel, which means the access to the first memory unit 40 is independent from the access to the second memory unit 50 and vice versa, and both the first memory unit 40 and the second memory unit 50 are allowed to be accessed simultaneously, since they have their own I/O channels. Accordingly, it can be shown in FIG. 1 that the first memory unit 40 is accessible through a first I/O channel 41 (denoting "1.sup.st I/O" in FIG. 1) and connected to both the first controller 31 and the second controller 32, and likewise, the second memory unit 50 is accessible through a second I/O channel 51 (denoting "2.sup.nd I/O" in FIG. 1) and connected to both the first controller 31 and the second controller 32. Also shown in FIG. 1, the first memory unit 40 also includes a first bad block table 43 (denoting "1.sup.st BBT" in FIG. 1) and the second memory unit 50 also includes a second bad block table 53 (denoting "2.sup.nd BBT" in FIG. 1). The first bad block table 43 and the second bad block table 53 serve as a record of the health status of the memory units whose structure and function should be easily acquirable by any person skilled in the art.”] [para. 0033];
a second controller [second controller 32] configured to directly communicate with the first controller [first controller 31] through a second channel [“…a communication channel can exist between the first controller 31 and the second controller 32…”] [para. 0043] [Fig. 1], wherein the second controller directly communicates with the second memory device [second memory unit 50] [“…the second memory unit 50 is readable and writable to the second controller 32…”] [para. 0035] [“The storage device 30 also includes a first memory unit 40 and a second memory unit 50, which preferably are non-volatile flash memories. It should be noted that the first memory unit 40 and the second memory unit 50 may be either physically separated entities or logically separated units. Each of the first memory unit 40 and the second memory unit 50 is an independent memory with dedicated I/O channel, which means the access to the first memory unit 40 is independent from the access to the second memory unit 50 and vice versa, and both the first memory unit 40 and the second memory unit 50 are allowed to be accessed simultaneously, since they have their own I/O channels. Accordingly, it can be shown in FIG. 1 that the first memory unit 40 is accessible through a first I/O channel 41 (denoting "1.sup.st I/O" in FIG. 1) and connected to both the first controller 31 and the second controller 32, and likewise, the second memory unit 50 is accessible through a second I/O channel 51 (denoting "2.sup.nd I/O" in FIG. 1) and connected to both the first controller 31 and the second controller 32. Also shown in FIG. 1, the first memory unit 40 also includes a first bad block table 43 (denoting "1.sup.st BBT" in FIG. 1) and the second memory unit 50 also includes a second bad block table 53 (denoting "2.sup.nd BBT" in FIG. 1). The first bad block table 43 and the second bad block table 53 serve as a record of the health status of the memory units whose structure and function should be easily acquirable by any person skilled in the art.”] [para. 0033].
Lee, Krause, Croxford, and Chen are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Croxford with Chen in order to modify Lee, Krause, and Croxford for “a first memory device configured to directly communicate with the first controller through a first channel;
a second controller configured to directly communicate with the first controller through a second channel of the first memory interface, wherein the second controller directly communicates with the second memory device” as taught by Chen.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Croxford with Chen before the effective filing date of the claimed invention to improve a system by providing where a “first memory unit … and the second memory unit … is an independent memory with dedicated I/O channel, which means the access to the first memory unit 40 is independent from the access to the second memory unit 50 and vice versa”. [Chen, para. 0033].

As per claim 14, Lee in view of Krause and further in view of Croxford and further in view of Chen discloses the storage device of claim 13, Lee discloses wherein each of the plurality of first memory cells and the plurality of second memory cells is a NAND flash memory cell [“The non-volatile memory device 120 may comprise one or more elements 123 of non-volatile memory media 122, which may include but is not limited to: …, NAND flash memory”] [para. 0049] [“For example, a cell may be a floating gate transistor for NAND flash memory”] [para. 0071].

As per claim 16, Lee in view of Krause and further in view of Croxford and further in view of Chen discloses the storage device of claim 13, Lee discloses wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface [“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035],
the second memory device includes a plurality of second data signal pins connected with the second memory interface [“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035], and
Krause teaches a number of the second data signal pins is more than a number of the first data signal pins [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].

As per claim 18, Lee in view of Krause and further in view of Croxford and further in view of Chen discloses the storage device of claim 13, Lee discloses further comprising a third memory device including a plurality of third memory cells having a same type as the plurality of first memory cells and configured to communicate with the controller through a third memory interface [non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations] [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Croxford [hereafter as Croxford], US Pub. No. 2020/0073581 A1 and further in view of Chen [hereafter as Chen], US Pub, No. 2015/0039933 A1 as applied to claim 13 above, and further in view of Ramachandra et al. [hereafter as Ramachandra], US Pub. No. 2018/0102344 A1.

As per claim 15, Lee in view of Krause and further in view of Croxford and further in view of Chen discloses the storage device of claim 13, wherein:
Lee discloses the first memory device operates in response to a first command latch enable signal, a first address latch enable signal, a first write enable signal, a first read enable signal, and a plurality of first data signals provided through the first memory interface [“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068],
the second memory device operates in response to a second command latch enable signal, a second address latch enable signal, a second write enable signal, a second read enable signal, and a plurality of second data signals provided through the second memory interface [“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068].
However, Lee, Krause, Croxford, and Chen do not explicitly disclose a number of the plurality of second data signals is more than a number of the plurality of first data signals.
Ramachandra teaches a number of the plurality of second data signals is more than a number of the plurality of first data signals [“One embodiment includes a non-volatile storage apparatus, comprising: a substrate having a first set of contact pads that implement a narrow data bus; an interface die mounted above the substrate, the interface die having a second set of contact pads that implement the narrow data bus, the interface die having a third set of contact pads that implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus; wire bonds between the first set of contact pads and the second set of contact pads; a first non-volatile memory die mounted above the interface die, the first non-volatile memory die having a fourth set of contact pads that implement the wide data bus; wire bonds between the third set of contact pads and the fourth set of contact pads; a second non-volatile memory die mounted above the first non-volatile memory die to form a stack of memory dies that includes at least the first non-volatile memory die and the second non-volatile memory die, the second non-volatile memory die having a fifth set of contact pads that implement the wide bus; and wire bonds between the fourth set of contact pads and the fifth set of contact pads.”] [para. 0055].
Lee, Krause, Croxford, Chen, and Ramachandra are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, Croxford, and Chen with Ramachandra in order to modify Lee, Krause, Croxford, and Chen where “a number of the plurality of second data signals is more than a number of the plurality of first data signals” as taught by Ramachandra.  One of ordinary skill in the art would be motivated to combine Lee, Krause, Croxford, and Chen with Ramachandra before the effective filing date of the claimed invention to improve a system by providing where an “interface die … implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus.” [Ramachandra, para. 0055].


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Croxford [hereafter as Croxford], US Pub. No. 2020/0073581 A1 and further in view of Chen [hereafter as Chen], US Pub, No. 2015/0039933 A1 as applied to claim 13 above, and further in view of Yeh [hereafter as Yeh], US Pub. No. 2017/0154656 A1.

As per claim 17, Lee in view of Krause and further in view of Croxford and further in view of Chen discloses the storage device of claim 13, Lee discloses wherein:
the plurality of first memory cells of the first memory device are divided into a plurality of first planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026],
the plurality of second memory cells of the second memory device are divided into a plurality of second planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026], and
a number of the second planes a number of the first planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026].
However, Lee, Krause, Croxford, and Chen do not explicitly disclose a number of the planes is more than a number of the planes.
Yeh teaches a number planes is more than a number of the planes [“…owing to more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.”] [para. 0110].
Lee, Krause, Croxford, Chen, and Yeh are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, Croxford, and Chen with Yeh in order to modify Lee, Krause, Croxford, and Chen where “a number planes is more than a number of the planes” as taught by Yeh.  One of ordinary skill in the art would be motivated to combine Lee, Krause, Croxford, and Chen with Yeh before the effective filing date of the claimed invention to improve a system by providing where “more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.” [Yeh, para. 0110].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135